

	

		II

		109th CONGRESS

		1st Session

		S. 516

		IN THE SENATE OF THE UNITED STATES

		

			March 3, 2005

			Mr. McCain (for himself

			 and Mr. Lieberman) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To advance and strengthen democracy globally through

		  peaceful means and to assist foreign countries to implement democratic forms of

		  government, to strengthen respect for individual freedom, religious freedom,

		  and human rights in foreign countries through increased United States advocacy,

		  to strengthen alliances of democratic countries, to increase funding for

		  programs of nongovernmental organizations, individuals, and private groups that

		  promote democracy, and for other purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited as the Advance Democratic

			 Values, Address Nondemocratic Countries, and Enhance Democracy Act of

			 2005 or the ADVANCE Democracy Act of 2005.

			(b)Table of

			 contentsThe table of contents for this Act is as follows:

				

					Sec. 1. Short title; table of contents

					Sec. 2. Findings

					Sec. 3. Statement of policy

					Sec. 4. Definitions

					Title I—DEPARTMENT OF STATE ACTIVITIES

					Sec. 101. Promotion of democracy in foreign

				countries

					Sec. 102. Reports

					Sec. 103. Translation of annual Department of State

				reports

					Sec. 104. Strategies to enhance the promotion of democracy in

				foreign countries

					Sec. 105. Activities by the United States to promote democracy

				and human rights in foreign countries

					Sec. 106. Democracy Promotion and Human Rights Advisory

				Board

					Sec. 107. Establishment and maintenance of Internet site for

				global democracy and human rights

					Sec. 108. Programs by United States missions in foreign

				countries and activities of chiefs of mission

					Sec. 109. Training for Foreign Service officers

					Sec. 110. Performance pay; promotions; Foreign Service

				awards

					Sec. 111. Appointments

					Title II—ALLIANCES WITH OTHER DEMOCRATIC COUNTRIES

					Sec. 201. Alliances with other democratic countries

					Sec. 202. Sense of Congress regarding the establishment of a

				Democracy Caucus

					Sec. 203. Annual diplomatic missions on multilateral

				issues

					Sec. 204. Strengthening the Community of

				Democracies

					Sec. 205. Funding for nongovernmental organizations supporting

				a Community of Democracies

					Sec. 206. Reports

					Title III—FUNDING FOR PROMOTION OF DEMOCRACY

					Sec. 301. Policy

					Sec. 302. Human Rights and Democracy Fund

					Title IV—SUPPORT FOR SPECIAL AND REGIONAL INITIATIVES

				

					Sec. 401. Findings

					Sec. 402. Sense of Congress regarding support for regional

				initiatives

					Title V—PRESIDENTIAL ACTIONS

					Sec. 501. Description of Presidential actions

					Sec. 502. Investigation of violations of international

				humanitarian law

					Sec. 503. Presidential communications

					Title VI—NATIONAL SECURITY COUNCIL

					Sec. 601. Special Assistant on Nondemocratic

				Countries

				

			2.FindingsCongress finds the following:

			(1)All human beings

			 are created equal and possess certain rights and freedoms, including the

			 fundamental right to participate in the political life and government of their

			 respective countries. These inalienable rights are recognized in the

			 Declaration of Independence of the United States and in the Universal

			 Declaration of Human Rights of the United Nations.

			(2)Political

			 legitimacy derives from the consent of the governed, whether expressed directly

			 or through representatives chosen by free, fair, and open elections.

			(3)In his Inaugural Address and State of the

			 Union Address, President George W. Bush upheld the pursuit of freedom as the

			 driving ideal of the foreign policy of the United States and made clear that

			 the best way to defend freedom is to spread liberty to the places where tyranny

			 thrives, opportunity is stifled, and terrorism grows.

			(4)The right to

			 democracy was affirmed as a human right by the United Nations Commission on

			 Human Rights on April 27, 1999, by a vote of 50-0 with only two abstentions.

			 The resolution recognized that democracy is based on free, fair, and open

			 elections, a foundation of open and transparent civil institutions, an

			 independent judiciary, the rule of law, a free press, the right of peaceful

			 assembly, the freedom of religion, and the right of every citizen to

			 participate fully in the political life of the citizen’s country.

			(5)Over the past three

			 decades, the number of fully democratic countries has more than doubled to 89

			 from 41, while the number of countries governed by a dictator or a totalitarian

			 government decreased by 37 percent, often as a result of nonviolent resistance

			 by the peoples of such countries, aided by support from democratic

			 countries.

			(6)According to the annual Freedom in the

			 World report published by Freedom House (an annual comparative assessment of

			 the state of political rights and civil liberties in 192 countries and 18

			 related and disputed territories), 75 percent of the population of the world

			 currently lives in countries categorized as entirely free or

			 partly free, as opposed to only 57 percent in 1973.

			(7)These changes have

			 been achieved in part through sustained and comprehensive efforts by democratic

			 countries, including the United States and the democratic countries of Europe,

			 to support dissidents and democracy activists in non-democratic

			 countries.

			(8)The continued lack

			 of democracy, freedom, and fundamental human rights in some countries is

			 inconsistent with the universal values on which the United States is based, the

			 promotion of which comprises a fundamental element of United States foreign

			 policy.

			(9)The continued lack

			 of democracy, freedom, and fundamental human rights in some countries also

			 poses a security threat to the United States, its interests, and its friends,

			 as it is in such countries that radicalism, extremism, and terrorism can

			 flourish.

			(10)There is a

			 correlation between nondemocratic rule and other threats to international peace

			 and security, including war, genocide, famine, poverty, drug trafficking,

			 corruption, refugee flows, human trafficking, religious persecution,

			 environmental degradation, and discrimination against women.

			(11)Wars between or

			 among democratic countries are exceedingly rare, while wars between and among

			 nondemocratic countries are commonplace, with nearly 170,000,000 people having

			 lost their lives because of the policies of totalitarian governments.

			(12)There is a strong

			 correlation between nondemocratic rule and famine.

			(13)Seventy-seven

			 percent of refugees in the world come from countries that lack electoral

			 democracy.

			(14)In nondemocratic countries, women are often

			 exposed to particular hardships and a lack of opportunity, and trafficking in

			 women and children often flourishes.

			(15)There is a

			 positive correlation between economic and political freedom and preservation of

			 the environment.

			(16)A world that

			 fully reflects fundamental human and political rights would be free of

			 dictatorship. Such a world would be profoundly safer and more just, peaceful,

			 prosperous, and stable. Countries that lack freedom and democracy necessarily

			 limit the full flourishing of human potential and, as such, a goal of United

			 States foreign policy is to promote universal democracy.

			(17)The transition to

			 democracy must be led from within nondemocratic countries and by nationals of

			 such countries who live abroad. Nevertheless, democratic countries have a

			 number of instruments available for supporting democratic reformers who are

			 committed to promoting effective, nonviolent change in nondemocratic

			 countries.

			(18)United States

			 efforts to promote democracy in countries where it is lacking can be

			 strengthened. A full evaluation of United States funds expended for the support

			 of democracy is necessary to ensure an efficient and effective use of such

			 funds.

			(19)In 2002, Congress

			 passed the Freedom Investment Act of 2002 (subtitle E of title VI of division A

			 of the Foreign Relations Authorization Act, Fiscal Year 2003) to increase the

			 focus on promoting human rights and democracy as an element of United States

			 foreign policy.

			(20)United States

			 ambassadors and diplomats can play a critical role in the effort to promote

			 democracy by publicly demonstrating support for democratic principles, by

			 discussing democratic, social, and economic freedoms with citizens and leaders

			 of non-democratic countries, and by building relationships with citizens that

			 promote democratic principles, practices, and values. United States missions in

			 non-democratic countries are potential islands of freedom in

			 such countries. Training and incentives are needed to assist United States

			 officials in strengthening the techniques and skills required to promote

			 democracy.

			(21)Nongovernmental

			 organizations and private individuals and movements also play a vital role in

			 promoting democracy, and the United States must expand its support of such

			 organizations, individuals, and movements.

			(22)The promotion of

			 democracy requires a broad-based effort with collaboration between all

			 democratic countries. One forum for advancing this effort is the Community of

			 Democracies, which first met in Warsaw, Poland, in June 2000, and which is

			 scheduled to meet in 2005 in Santiago, Chile.

			(23)The promotion of

			 such universal democracy constitutes a long-term challenge that does not always

			 lead to an immediate transition to full democracy, but universal democracy is

			 achievable.

			3.Statement of

			 policyIt shall be the policy

			 of the United States —

			(1)to

			 promote freedom and democracy in foreign countries as a fundamental component

			 of United States foreign policy;

			(2)to affirm fundamental freedoms and human

			 rights in foreign countries and to condemn offenses against those freedoms and

			 rights as a fundamental component of United States foreign policy;

			(3)to use all

			 instruments of United States influence to support, promote, and strengthen

			 democratic principles, practices, and values in foreign countries, including

			 the right to free, fair, and open elections, secret balloting, and universal

			 suffrage;

			(4)to protect and

			 promote fundamental political, social, and economic freedoms and rights,

			 including the freedom of association, of expression, of the press, and of

			 religion, and the right to own private property;

			(5)to protect and

			 promote respect for and adherence to the rule of law in foreign

			 countries;

			(6)to provide

			 appropriate support to organizations, individuals, and movements located in

			 nondemocratic countries that aspire to live in freedom and establish full

			 democracy in such countries;

			(7)to provide,

			 political, economic, and other support to foreign countries that are willingly

			 undertaking a transition to democracy;

			(8)to commit United

			 States foreign policy to the long-term challenge of promoting universal

			 democracy; and

			(9)to strengthen

			 alliances and relationships with other democratic countries in order to better

			 promote and defend shared values and ideals.

			4.DefinitionsIn this Act:

			(1)Annual Report on

			 DemocracyThe term Annual Report on Democracy

			 means the Annual Report on Democracy required under section 102(b).

			(2)Annual Report on

			 the Status of Democratic Alliances of the United StatesThe term Annual Report on the Status

			 of Democratic Alliances of the United States means the Annual Report on

			 the Status of Democratic Alliances of the United States required under section

			 206(a).

			(3)Appropriate

			 congressional committeesThe term appropriate

			 congressional committees means—

				(A)the Committee on

			 International Relations of the House of Representatives; and

				(B)the Committee on

			 Foreign Relations of the Senate.

				(4)Community of

			 Democracies and CommunityThe terms Community of

			 Democracies and Community mean the association of

			 democratic countries committed to the global promotion of democratic

			 principles, practices, and values, which held its First Ministerial Conference

			 in Warsaw, Poland, in June 2000.

			(5)DepartmentThe

			 term Department means the Department of State.

			(6)Eligible

			 entityThe term eligible entity means any

			 nongovernmental organization, international organization, multilateral

			 institution, private foundation, corporation, partnership, association, or

			 other entity, organization, or group engaged in (or with plans to engage in)

			 the promotion of democracy and fundamental rights and freedoms in foreign

			 countries categorized as partly democratic or

			 nondemocratic in the most recent Annual Report on

			 Democracy.

			(7)Eligible

			 individualThe term

			 eligible individual means any individual engaged in, or who

			 intends to engage in, the promotion of democracy and fundamental rights and

			 freedoms in foreign countries categorized as partly democratic

			 or nondemocratic in the most recent Annual Report on

			 Democracy.

			(8)Helsinki

			 ProcessThe term

			 Helsinki Process means the multilateral process adopted at the

			 Conference on Security and Cooperation in Europe by member countries of the

			 Organization for Security and Cooperation in Europe to achieve the security,

			 economic, and humanitarian goals as agreed to in the Helsinki Final Act of 1975

			 of the Conference on Security and Cooperation in Europe (1 August 1975), and as

			 reinforced in subsequent agreements, including the Vienna Concluding Document

			 of 1983 of the Conference on Security and Cooperation in Europe (15 January

			 1983), the Madrid Concluding Document of 1983 of the Conference on Security and

			 Cooperation in Europe (6 September 1983), and the Copenhagen Document of 1990

			 on the Human Dimension of the Conference on Security and Cooperation in Europe

			 (29 June 1990).

			(9)International

			 financial institutionThe term international financial

			 institution means the International Bank for Reconstruction and

			 Development, the International Development Association, the International

			 Monetary Fund, the International Finance Corporation, the Inter-American

			 Development Bank, the African Development Bank, the African Development Fund,

			 the Asian Development Bank, the European Bank for Reconstruction and

			 Development, and the Multilateral Investment Guarantee Agency.

			(10)Regional

			 Democracy Hub and HubThe terms Regional Democracy

			 Hub and Hub mean the Regional Democracy Hubs established

			 under section 101(d)(2).

			(11)SecretaryThe

			 term Secretary means the Secretary of State.

			(12)Special

			 AssistantThe term Special Assistant means the

			 Special Assistant to the President on Nondemocratic Countries established under

			 subsection (l) of section 101 of the National Security Act of 1947 (50 U.S.C.

			 402), as added by section 601 of this Act.

			(13)Under

			 SecretaryThe term

			 Under Secretary means the Under Secretary of State for Global

			 Affairs established under section 1(b) of the State Department Basic

			 Authorities Act of 1956 (22 U.S.C. 2651a(b)), as amended by section 101(a)(2)

			 of this Act.

			IDEPARTMENT OF STATE

			 ACTIVITIES

			101.Promotion of

			 democracy in foreign countries

				(a)Codification of

			 Under Secretary of State for Global AffairsSection 1(b) of the

			 State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(b)) is

			 amended—

					(1)by redesignating

			 paragraph (4) as paragraph (5); and

					(2)by inserting after

			 paragraph (3) the following new paragraph:

						

							(4)Under Secretary

				of State for Global AffairsThere shall be in the Department of

				State, among the Under Secretaries authorized by paragraph (1), an Under

				Secretary of State for Global Affairs, who shall have primary responsibility to

				assist the Secretary and the Deputy Secretary in the formulation and

				implementation of United States policies and activities relating to the

				transition to and development of democracy in nondemocratic countries and to

				coordinate United States policy on global issues, including issues related to

				human rights, women’s rights, freedom of religion, labor standards and

				relations, the preservation of the global environment, the status and

				protection of the oceans, scientific cooperation, narcotics control, law

				enforcement, population issues, refugees, migration, war crimes, and

				trafficking in persons. The Secretary may assign such other responsibilities to

				the Under Secretary for Global Affairs as the Secretary determines appropriate

				or necessary. In particular, the Under Secretary for Global Affairs shall have

				the following responsibilities:

								(A)Promoting

				democracy and fundamental rights and freedoms in foreign countries, condemning

				violations of the right of an individual to participate in the government and

				political life of the country of the individual, either directly or through

				representatives chosen in free, fair, and open elections, and recommending

				appropriate actions to be undertaken by the United States whenever such right

				is violated or is in danger of being violated.

								(B)Coordinating with the Under Secretary for

				Public Diplomacy and Public Affairs and employees and officers from the

				regional bureaus of the Department of State to—

									(i)promote the

				transition to and development of democracy in nondemocratic countries;

				and

									(ii)promote and

				strengthen the development of democracy in countries that are in transition to

				democracy.

									(C)Developing, in

				consultation with other appropriate executive agencies having programs and

				responsibilities related to democracy promotion, a strategic plan to promote

				transition to and development of democracy in nondemocratic countries and

				overseeing implementation of the plan through an appropriate interagency

				process.

								(D)Advising the

				Secretary regarding any recommendation requested by any official of any other

				agency that relates to the human rights situation in a foreign country or the

				effects on human rights or democracy in a foreign country of an agency program

				of such official.

								(E)Assisting the

				Secretary in the preparation of the reports required under section 102 of the

				Advance Democratic Values, Address Nondemocratic Countries, and Enhance

				Democracy Act of 2005.

								.

					(b)Additional

			 duties for Assistant Secretary of State for Democracy, Human Rights, and

			 LaborSection 1(c)(2) of the State Department Basic Authorities

			 Act of 1956 (22 U.S.C. 2651a(c)(2)) is amended—

					(1)in subparagraph

			 (A), by inserting after the first sentence the following new sentence:

			 The Assistant Secretary of State for Democracy, Human Rights, and Labor

			 shall also be responsible to the Under Secretary of State for Global Affairs

			 for matters relating to the transition to and development of democracy in

			 nondemocratic countries, including promoting and strengthening the development

			 of democracy in foreign countries that are in the early stages of a transition

			 to democracy.;

					(2)by adding after

			 subparagraph (B) the following new subparagraph:

						

							(C)The Assistant Secretary of State for

				Democracy, Human Rights, and Labor shall maintain continuous observation of and

				review all matters pertaining to the transition to and promotion and

				development of democracy in foreign countries. In particular, the Assistant

				Secretary shall have the following responsibilities:

								(i)Assisting the Under Secretary of State for

				Global Affairs in the preparation of the reports required under section 102 of

				the Advance Democratic Values, Address Non-Democratic Countries, and Enhance

				Democracy Act of 2005.

								(ii)Making recommendations to the

				Under Secretary of State for Global Affairs regarding the promotion of

				democracy in foreign countries, including assisting the Under Secretary

				to—

									(I)promote transition to and development of

				democracy in nondemocratic countries;

									(II)promote and strengthen the development

				of democracy in foreign countries that are in the early stages of a transition

				to democracy; and

									(III)support and promote the academic and

				intellectual study and discussion of democracy in democratic, partly

				democratic, and nondemocratic countries.

									(iii)Gathering detailed information

				that furthers—

									(I)the identification of foreign countries

				that are democracies, the extent to which democracy is established in such

				countries, and the extent to which such countries are committed to promoting

				democratic principles, practices, and values;

									(II)the

				understanding of the most effective means of change and methods of nonviolent

				action to promote and achieve transition to democracy in a foreign

				country;

									(III)the identification of and consultation

				with nongovernmental organizations, individuals, and movements that promote

				democratic principles, practices, and values in partly democratic and

				nondemocratic countries to obtain the views of such organizations, individuals,

				and movements on the approaches that the United States should take to promote

				the transition of the governments of such countries to full democracies;

				and

									(IV)the documentation of human rights abuses

				condoned or encouraged by leaders of nondemocratic countries, including an

				identification of such leaders.

									(iv)Consulting with nongovernmental

				organizations, individuals, and movements committed to the peaceful promotion

				of democracy, democratic principles, practices and values, and fundamental

				rights and freedoms.

								(v)Coordinating United States Government

				assistance to promote democracy abroad, including designing and coordinating an

				overall assistance strategy, pursuing coordination with other countries and

				international organizations, ensuring proper management, implementation, and

				oversight by United States agencies, and resolving policy and program disputes

				among such agencies.

								(vi)Performing such other

				responsibilities which serve to promote and develop democracy in foreign

				countries.

								.

					(c)Authorization of

			 appropriationsIn addition to amounts otherwise authorized, there

			 is authorized to be appropriated to the Secretary of State $10,000,000 for

			 fiscal year 2006, and such sums as may be necessary in each fiscal year

			 thereafter, for the hiring of staff and the conduct of the business of the

			 offices of the Under Secretary of State for Global Affairs and the Assistant

			 Secretary of State for Democracy, Human Rights, and Labor.

				(d)Department of

			 State and United States missions abroad

					(1)Office of

			 Democratic Movements and Transitions

						(A)EstablishmentThere

			 is established within the Bureau of Democracy, Human Rights, and Labor of the

			 Department of State an Office of Democratic Movements and Transitions.

						(B)PurposeThe Office shall promote transitions to

			 full democracy in countries that have been designated as nondemocratic or

			 partly democratic in the most recent Annual Report on Democracy required under

			 section 102(b).

						(C)DirectorThe Secretary, after consultation with the

			 Assistant Secretary of State for Democracy, Human Rights, and Labor, shall

			 appoint a Director to head the Office, who shall report to the Assistant

			 Secretary. The individual chosen as Director should possess clearly

			 demonstrated competence in and commitment to the promotion of democracy,

			 including competence in promoting democratic principles, practices, values, and

			 ideals through nonviolent means.

						(D)ResponsibilitiesThe

			 Director of the Office shall—

							(i)develop relations

			 with, consult with, and provide assistance to nongovernmental organizations,

			 individuals, and movements that are committed to the peaceful promotion of

			 democracy, democratic principles, practices, and values, and fundamental rights

			 and freedoms in countries described in subparagraph (B);

							(ii)develop strategies

			 and programs to promote peaceful change in such countries;

							(iii)provide political, financial, and other

			 support to nongovernmental organizations, individuals, and movements that

			 promote democratic principles, practices, and values in such countries,

			 including providing training in the strategy and tactics of nonviolent change

			 and providing training equipment related to such purpose;

							(iv)foster relationships between

			 nongovernmental organizations, individuals, and movements and the United States

			 and the governments of other democratic countries, and establish common

			 positions with other democratic countries and the Community of Democracies to

			 promote democratic transitions in countries described in subparagraph

			 (B);

							(v)foster dialogue,

			 to the extent practicable, between the leaders of such nongovernmental

			 organizations, individuals, and movements and the officials of such

			 countries;

							(vi)evaluate

			 recommendations by the Democracy Promotion and Human Rights Advisory Board,

			 established under section 106, regarding strategies to promote democracy in

			 such countries;

							(vii)communicate with

			 the leaders and other senior government officials of such countries concerning

			 respect for liberty, democracy, and political, social, and economic

			 freedoms;

							(viii)communicate

			 with opposition political parties within such countries that support democratic

			 values and respect for human rights;

							(ix)create narratives

			 and histories required under section 107(b) for the Internet site for global

			 democracy and human rights and assist in the preparation of the Annual Report

			 on Democracy required under section 102; and

							(x)facilitate, in

			 coordination with public affairs officers and offices of the Department of

			 State responsible for public diplomacy programs in such countries, debates and

			 discussions, including among young people in other countries, regarding the

			 values and benefits of democracy and human rights at academic institutions in

			 such countries.

							(2)Regional

			 Democracy Hubs at United States missions abroad

						(A)Establishment

							(i)In

			 generalThe Secretary shall establish at least one Regional

			 Democracy Hub at one United States mission in each of the following geographic

			 regions:

								(I)the Western

			 Hemisphere;

								(II)Europe;

								(III)South

			 Asia;

								(IV)the Near

			 East;

								(V)East Asia and the

			 Pacific; and

								(VI)Africa.

								(ii)DirectorEach

			 Regional Democracy Hub shall be headed by a Director. The Director and the

			 associated staff shall be selected by the Secretary in consultation with the

			 Assistant Secretary for Democracy, Human Rights, and Labor.

							(B)ResponsibilitiesEach

			 Regional Democracy Hub shall support the appropriate United States ambassador

			 and United States employees assigned to United States missions in each such

			 geographic region to carry out the responsibilities described in this Act,

			 including—

							(i)assisting the

			 Assistant Secretary for Democracy, Human Rights, and Labor and the Under

			 Secretary to conceive and implement strategies for transitions to democracy for

			 each nondemocratic country in the geographic region for which such Hub is

			 responsible, including regional strategies as appropriate, and assisting such

			 United States missions to prepare the reports required under section

			 102;

							(ii)helping to design

			 and implement programs funded by the Human Rights and Democracy Fund described

			 in section 302, including making proposals directly to the Assistant Secretary

			 for Democracy, Human Rights, and Labor regarding the use of the Fund;

			 and

							(iii)supporting the

			 implementation of other requirements of this Act, including identifying

			 opportunities for United States officials to speak directly to citizens,

			 particularly to young people, in such countries.

							(C)AccreditationAs

			 appropriate, the Department shall seek accreditation for the Director to all

			 nondemocratic countries in each geographic region for which each Hub is

			 responsible.

						(D)TerminationNo

			 earlier than two years after a geographic region has ceased to include any

			 nondemocratic or partly democratic country, the Secretary may terminate the Hub

			 for such region.

						(E)Authorization of

			 appropriationsThere are

			 authorized to be appropriated to the Secretary such sums as may be necessary to

			 carry out the responsibilities described in subparagraph (B), including hiring

			 additional staff to carry out such responsibilities.

						(3)Responsibilities

			 of the Bureau of Intelligence and ResearchThe Assistant

			 Secretary for Intelligence and Research shall coordinate with the Department of

			 the Treasury, the Department of Justice, the Central Intelligence Agency, other

			 appropriate intelligence agencies, and, as appropriate, with foreign

			 governments to—

						(A)monitor and

			 document financial assets inside and outside the United States held by leaders

			 of countries determined to be nondemocratic for purposes of the Annual Report

			 on Democracy required under section 102;

						(B)identify close

			 associates of such leaders; and

						(C)monitor and

			 document financial assets inside and outside the United States held by such

			 close associates.

						(4)Coordination

						(A)Deputy Assistant

			 Secretary of State for Democracy, Human Rights, and LaborThere

			 shall be in the Department a Deputy Assistant Secretary of State for Democracy,

			 Human Rights, and Labor who shall report to the Assistant Secretary of State

			 for Democracy, Human Rights, and Labor. Such Deputy Assistant Secretary shall

			 be in addition to the current number of such other Deputy Assistant Secretaries

			 so reporting. In addition to considering qualified noncareer candidates, the

			 Secretary shall seek to recruit senior members of the Senior Foreign Service to

			 serve in such position.

						(B)ResponsibilitiesIn

			 addition to such other duties as the Secretary or Assistant Secretary of State

			 for Democracy, Human Rights, and Labor may from time to time designate, the

			 Deputy Assistant Secretary of State for Democracy, Human Rights, and Labor

			 shall—

							(i)coordinate the work of the Office of

			 Democratic Movements and Transitions with the work of other offices and bureaus

			 at the Department;

							(ii)coordinate the work of the Office of

			 Democratic Movements and Transitions with the work of other United States

			 Government agencies;

							(iii)forge connections between the United States

			 and nongovernmental organizations, individuals, and movements committed to the

			 promotion of democracy and democratic principles, practices, and values;

			 and

							(iv)seek ways to promote and enhance the work

			 of nongovernmental organizations, individuals, and movements committed to the

			 promotion of democracy and democratic principles, practices, and values.

							(5)RecruitmentThe Secretary shall seek to ensure that no

			 later than December 31, 2012, not less than 50 percent of the nonadministrative

			 employees serving in the Bureau of Democracy, Human Rights, and Labor are

			 members of the Foreign Service.

					102.Reports

				(a)Portions of

			 annual human rights reportsThe Under Secretary shall assist the

			 Secretary in the preparation of those portions of the reports and other

			 information provided to Congress required under sections 116 and 502B of the

			 Foreign Assistance Act of 1961 (22 U.S.C. 2151n and 2304) that relate to

			 freedom and political rights as set forth in the Universal Declaration of Human

			 Rights.

				(b)Annual Report on

			 Democracy

					(1)Preparation and

			 deadline for submissionThe

			 Secretary shall prepare an Annual Report on Democracy. The Under Secretary,

			 with the assistance of the Assistant Secretary of State for Democracy, Human

			 Rights, and Labor, shall have the principal responsibility of assisting the

			 Secretary in the preparation of the Annual Report. The Under Secretary and

			 Assistant Secretary shall consult with the regional bureaus of the Department

			 in the preparation of the Annual Report. Not later than July 1 of each year,

			 the Secretary shall submit to the appropriate congressional committees the

			 Annual Report on Democracy.

					(2)ContentsThe

			 Annual Report on Democracy shall contain the following:

						(A)Executive

			 summaryAn Executive Summary

			 with a table listing every foreign country, together with a categorization of

			 each country as fully democratic, partly

			 democratic, or nondemocratic. The Executive Summary

			 shall contain a short narrative highlighting the status of democracy in each

			 country categorized as partly democratic or nondemocratic.

							(i)Determination of

			 categorizationWith respect

			 to a country listed in the Executive Summary, the Secretary shall determine

			 which of the categorizations specified under subparagraph (A) is appropriate by

			 reference to the principles enshrined in the United Nations Charter, the

			 Universal Declaration of Human Rights, the International Covenant on Civil and

			 Political Rights, the United Nations Commission on Human Rights Resolution

			 1499/57 (entitled Promotion of the Right to Democracy), the

			 assessments used to determine eligibility for financial assistance disbursed

			 from the Millennium Challenge Account, the assessments of nongovernmental

			 organizations used to determine eligibility to participate in the meetings of

			 the Community of Democracies, and the standards established and adopted by the

			 Community of Democracies. In addition, the categorization of a country should

			 be informed by the general consensus regarding the status of civil and

			 political rights in such country by major nongovernmental organizations that

			 conduct assessments of such conditions in such countries.

							(ii)Determination of

			 nondemocratic categorization

								(I)In

			 generalThe Secretary shall categorize a country as nondemocratic

			 if such country fails to satisfy any of the following requirements:

									(aa)All citizens of such country have the right

			 to, and are not restricted in practice from, fully and freely participating in

			 the political life of such country regardless of gender, race, language,

			 religion, or beliefs.

									(bb)The national legislative body of such

			 country and, if directly elected, the head of government of such country, are

			 chosen by free, fair, open, and periodic elections, by universal and equal

			 suffrage, and by secret ballot.

									(cc)More than one political party in such

			 country has candidates who seek elected office at the national level and such

			 parties are not restricted in their political activities or their process for

			 selecting such candidates except for reasonable administrative requirements

			 commonly applied in countries categorized as fully democratic.

									(dd)All citizens in such country have a right

			 to, and are not restricted in practice from, fully exercising the freedoms of

			 thought, conscience, belief, peaceful assembly and association, speech,

			 opinion, and expression, and such country has a free, independent, and

			 pluralistic media.

									(ee)The current government of such country did

			 not come to power in a manner contrary to the rule of law.

									(ff)Such country possesses an independent

			 judiciary and the government of such country generally respects the rule of

			 law.

									(II)Additional

			 considerationsNotwithstanding the satisfaction by a country of

			 the requirements specified under subclause (I), the Secretary may categorize a

			 country as nondemocratic if the Secretary determines that such is appropriate

			 after consideration of the principles specified under clause (i) with respect

			 to such country.

								(B)Status of

			 democracyA description of

			 each country categorized as partly democratic or nondemocratic in the Executive

			 Summary, including—

							(i)an

			 evaluation of trends over the preceding 12 months towards improvement or

			 deterioration in the commitment to and protection of democratic principles,

			 practices, values, institutions, and processes in each such country;

							(ii)an

			 evaluation of the political rights and freedoms enjoyed by individuals in each

			 such country and an evaluation of the factors that prevent each such country

			 from being categorized as fully democratic; and

							(iii)for each country previously categorized as

			 nondemocratic in the Executive Summary from the preceding year, an evaluation

			 of any progress made over the previous calendar year towards achieving a

			 categorization of partly democratic or fully democratic.

							(C)Strategy for

			 nondemocratic countriesAn in-depth examination of each country

			 categorized as nondemocratic in the Executive Summary, including—

							(i)a

			 specific action plan developed following consultations with nongovernmental

			 organizations, individuals, and movements that promote democratic principles,

			 practices, and values in each such country to promote and achieve transition to

			 full democracy in each such country, including a summary of actions taken by

			 the United States in furtherance of such goal in the preceding 12

			 months;

							(ii)a

			 summary of any actions taken by the President pursuant to section 501 with

			 respect to any such country, the effects of any such actions, and if no such

			 actions have been taken, a statement explaining why not;

							(iii)a summary of any actions taken by the chief

			 of mission and officials of the United States in each such country with which

			 the United States maintains diplomatic and consular posts with respect to

			 promoting such a transition within that country and any activities of the

			 embassy or consulate in that country to support individuals and organizations

			 in that country that actively advocate for such a transition;

							(iv)a

			 summary of efforts taken by officials of the United States to speak directly to

			 the people in each country, and in particular, a description of any visits

			 taken by the chief of mission and other officials of the United States in each

			 such country to the colleges and universities and other institutions in the

			 country where young people congregate and learn; and

							(v)a

			 summary of any communications between United States Government officials,

			 including the chief of mission, and the leader and other high government

			 officials of each such country concerning respect for liberty, democracy, and

			 political, social, and economic freedoms.

							(D)United States

			 policiesA description of United States actions and policies

			 aimed at promoting democracy in foreign countries categorized as partly

			 democratic or nondemocratic, and the extent to which such actions and policies

			 were undertaken in coordination with other democratic countries.

						(E)Peaceful

			 transfers of political powerA description of peaceful transfers of

			 political power in each country categorized as partly democratic or

			 nondemocratic in the Executive Summary that have occurred between rival

			 political entities according to established rules and without violence.

						(3)Classified

			 addendumIf the Secretary determines that it is in the national

			 security interests of the United States, is necessary for the safety of

			 individuals identified in the Annual Report on Democracy, or is necessary to

			 further the purposes of this Act, any information required by paragraph (2),

			 including policies adopted or actions taken by the United States, may be

			 summarized in the Annual Report on Democracy or the Executive Summary and

			 submitted to the appropriate congressional committees in more detail in a

			 classified addendum.

					(4)Public

			 disclosureThe Executive Summary shall be made available on the

			 Department of State Internet site, except for information that is classified

			 under paragraph (3).

					(c)One-Time report

			 on training and guidelines for foreign service officers and chiefs of

			 missionThe Secretary, in

			 consultation with the Under Secretary, shall submit to the appropriate

			 congressional committees a one-time report containing a description of the

			 training provided under section 708(c) of the Foreign Service Act of 1980 (22

			 U.S.C. 4028(c)), as added by section 109(a), for foreign service officers,

			 including chiefs of mission serving or preparing to serve in countries

			 categorized as partly democratic or nondemocratic or chiefs of mission in fully

			 democratic countries whose job performance could benefit from such training,

			 with respect to methods to promote and achieve transition to full democracy in

			 each such country, including nonviolent action. The Secretary shall submit the

			 report together with the first Annual Report on Democracy required under

			 subsection (b).

				103.Translation of

			 annual Department of State reports

				(a)TranslationThe

			 Secretary shall ensure that the relevant country specific sections of the

			 reports listed in subsection (b) that relate to a particular country are

			 translated into the principal languages of such country and made available in

			 such country.

				(b)ReportsThe

			 relevant country specific sections of the reports referred to in subsection (a)

			 are the following:

					(1)Country specific

			 sections of the most recent Annual Report on Democracy.

					(2)Country specific

			 sections of the most recent annual Trafficking in Persons Report prepared by

			 the Office to Monitor and Combat Trafficking in Persons of the Department of

			 State.

					(3)Country specific

			 sections of the most recent Annual Report on International Religious Freedom

			 prepared by the Office of International Religious Freedom in the Bureau of

			 Democracy, Human Rights, and Labor of the Department of State.

					(4)Country specific

			 sections of the most recent annual Country Reports on Human Rights Practices

			 prepared by the Bureau of Democracy, Human Rights, and Labor of the Department

			 of State.

					(c)Date for

			 completionNot later than 120 days after the completion of each

			 report described in subsection (a), the Secretary shall ensure the translation

			 of each such report.

				(d)Authorization of

			 appropriationsIn addition to amounts that are otherwise

			 available for the translation of Department reports, there is authorized to be

			 appropriated to the Secretary such sums as may be necessary to carry out this

			 section.

				104.Strategies to

			 enhance the promotion of democracy in foreign countries

				(a)Working group on

			 nondemocratic countriesBeginning in the year after the second

			 Annual Report on Democracy required under section 102(b) is submitted and not

			 less than once each year thereafter, the Under Secretary shall convene a

			 working group under subsection (c) focused on each country designated as

			 nondemocratic in the most recent such report in order to—

					(1)review progress on the action plan with

			 respect to each such country to promote and achieve the transition to full

			 democracy in such country; and

					(2)receive

			 recommendations regarding further action that should be taken with respect to

			 such plan.

					(b)Working group on

			 countries in transitionBeginning in the year after the second

			 Annual Report on Democracy required under section 102(b) is submitted and not

			 less than once each year thereafter, the Under Secretary should also convene a

			 working group under subsection (c) focused on the progress towards a fully

			 democratic form of governance in each country designated as partly

			 democratic in the most recent annual report that was designated as

			 nondemocratic in any of the previous annual reports.

				(c)Members of

			 working groupsThe working groups referred to in subsections (a)

			 and (b) shall include officers and employees of the Department and appropriate

			 representatives from other relevant government agencies, including the United

			 States Agency for International Development, the Department of the Treasury,

			 and the Department of Defense.

				(d)Consultations

			 with chiefs of missionsThe

			 chief of mission for each country designated as nondemocratic or partly

			 democratic in the most recent Annual Report on Democracy shall meet with the

			 Under Secretary at least once each year to discuss the transition to full

			 democracy in such country, including any actions the chief of mission has taken

			 to implement the action plan for such country included in such report.

				105.Activities by

			 the United States to promote democracy and human rights in foreign

			 countries

				(a)Freedom

			 Investment Act of 2002The Freedom Investment Act of 2002

			 (subtitle E of title VI of Public Law 107–228) is amended—

					(1)in Section 663(a), (relating to human

			 rights activities at the Department of State)—

						(A)in paragraph (1),

			 by striking and at the end;

						(B)by redesignating

			 paragraph (2) as paragraph (4);

						(C)by inserting after

			 paragraph (1) the following new paragraphs:

							

								(2)a United States mission abroad in a country

				that has been designated as nondemocratic in the most recent Annual Report on

				Democracy (as required under section 102(b) of the Advance Democratic Values,

				Address Nondemocratic Countries, and Enhance Democracy Act of 2005) should have

				at least one political officer who shall have primary responsibility for

				monitoring and promoting democracy and human rights in such country;

								(3)the level of

				seniority of any such political officer should be in direct relationship to the

				severity of the problems associated with the establishment of full democracy

				and respect for human rights in such country; and

								; and

						(D)in paragraph (4), as so redesignated, by

			 striking monitoring human rights developments and all that

			 follows through recommendation and inserting the following:

			 monitoring and promoting democracy and human rights, including a

			 political officer described in paragraphs (2) and (3), in a foreign country

			 should be made after consultation with and upon the recommendation;

			 and

						(2)in

			 section 665(c) (relating to reports on actions taken by the United States to

			 encourage respect for human rights), by striking the second sentence and adding

			 at the end the following new sentences: If the Secretary elects to

			 submit such information as a separate report, such report may be submitted as

			 part of the Annual Report on Democracy required under section 102(b) of the

			 Advance Democratic Values, Address Nondemocratic Countries, and Enhance

			 Democracy Act of 2005. If the Secretary makes such an election, such report

			 shall be organized so as to contain a separate section for each country to

			 which such information applies, together with a short narrative describing the

			 extrajudicial killing, torture, or other serious violations of human rights

			 that are indicated to have occurred in each such country..

					(b)Foreign

			 Assistance Act of 1961The Foreign Assistance Act of 1961 (22

			 U.S.C. 2151 et seq.) is amended—

					(1)in section 116(d)

			 (22 U.S.C. 2151n(d)), by striking paragraph 10 and inserting the following new

			 paragraph:

						

							(10)for each country with respect to which the

				report indicates that extrajudicial killings, torture, or other serious

				violations of human rights have occurred in the country, a strategy, including

				a specific list of priorities and an action plan, to end such practices in the

				country, and any actions taken in the previous year to end such practices in

				the country; and

							;

				and

					(2)in

			 section 502B(b) (22 U.S.C. 2304(b)), by striking the sixth sentence and

			 inserting the following new sentence: Such report shall also include,

			 for each country with respect to which the report indicates that extrajudicial

			 killings, torture, or other serious violations of human rights have occurred in

			 the country, a strategy, including a specific list of priorities and an action

			 plan, to end such practices in the country, and any actions taken in the

			 previous year to end such practices in the country..

					106.Democracy Promotion

			 and Human Rights Advisory Board

				(a)EstablishmentThere

			 is established a Democracy Promotion and Human Rights Advisory Board.

				(b)Purpose and

			 dutiesThe Board shall advise and provide recommendations to the

			 Secretary, the Under Secretary of State, the Assistant Secretary of State for

			 Democracy, Human Rights, and Labor, and the Assistant Administrator for the

			 Bureau of Democracy, Conflict and Humanitarian Assistance of the United States

			 Agency for International Development concerning United States policies

			 regarding the promotion of democracy and the establishment of universal

			 democracy, including the following:

					(1)Reviewing and

			 making recommendations regarding the overall United States strategy for

			 promoting democracy and human rights in partly democratic and nondemocratic

			 countries, including methods for incorporating the promotion of democracy and

			 human rights into United States diplomacy, the use of international

			 organizations to further United States democracy promotion goals, and ways in

			 which the United States can work with other countries and the Community of

			 Democracies to further such purposes.

					(2)Recommendations

			 regarding specific strategies to promote democracy in countries categorized as

			 nondemocratic in the most recent Annual Report on Democracy submitted under

			 section 102(b), in countries that are in a transition to democracy, and methods

			 for consulting and coordinating with individuals (including expatriates) and

			 nongovernmental organizations that promote democratic principles, practices,

			 and ideals.

					(3)Recommendations regarding the use

			 of—

						(A)programs related

			 to the promotion of democracy and human rights administered by the United

			 States Agency for International Development; and

						(B)the Human Rights

			 and Democracy Fund, established under section 664 of the Freedom Investment Act

			 of 2002 (subtitle E of title VI of Public Law 107–228).

						(4)Recommendations

			 regarding regulations to be promulgated concerning—

						(A)the standards of

			 performance to be met by members of the Foreign Service, including chiefs of

			 mission, under section 405(d) of the Foreign Service Act of 1980 (22 U.S.C.

			 3965(d)); and

						(B)the development of

			 programs to promote democracy in foreign countries under section 108, relating

			 to programs undertaken by United States missions in foreign countries and the

			 activities of chiefs of mission.

						(c)Study on

			 democracy assistance

					(1)In

			 generalNot later than 18 months after the appointment of five

			 members of the Board, the Board shall submit to the President, Congress, and

			 the Secretary a study on United States democracy assistance.

					(2)TransmittalCopies

			 of the report shall be transmitted to the Under Secretary, the Assistant

			 Secretary of State for Democracy, Human Rights, and Labor, the Broadcasting

			 Board of Governors, the Administrator of the United States Agency for

			 International Development, the President of the National Endowment for

			 Democracy, the President of the Center for International Private Enterprise,

			 the President of the International Republican Institute, the President of the

			 National Democratic Institute for International Affairs, and the President of

			 the Free Trade Union Institute.

					(3)ContentsThe

			 study shall include—

						(A)a comprehensive

			 review and an overall evaluation of the efficiency and effectiveness of United

			 States appropriations for the promotion of democracy, including—

							(i)information

			 regarding the amount of money dedicated to such purpose each fiscal

			 year;

							(ii)an

			 identification of the international organizations, nongovernmental

			 organizations, multilateral institutions, individuals, private groups

			 (including corporations and other businesses), and government agencies and

			 departments receiving such funds for such purpose;

							(iii)information

			 regarding the efficiency and effectiveness of the use of such funds to promote

			 a transition to democracy in nondemocratic countries with a special emphasis on

			 activities related to the promotion of democracy under section 302(b), relating

			 to the Human Rights and Democracy Fund; and

							(iv)information

			 regarding the efficiency and effectiveness of the use of such funds to promote

			 and sustain democracy in countries that are already fully democratic or partly

			 democratic;

							(B)a review

			 of—

							(i)the ability of the Broadcasting Board of

			 Governors to provide 24-hour service seven days a week to all countries

			 categorized as nondemocratic in the most recent Annual Report on Democracy and

			 the influence such broadcasts may have on the views of citizens of such

			 countries, including information relating to programming on the means of

			 nonviolent protest and successful movements for democratic change in other

			 countries around the world; and

							(ii)the

			 advisability of supporting private media sources that are not controlled or

			 owned by the United States, including by providing grants, loans, or loan

			 guarantees and by establishing a new entity that would manage such a program to

			 promote a wider range of view that have no connection to the United

			 States;

							(C)policy

			 recommendations to the President and Congress regarding ways to improve United

			 States programs for the promotion of democracy; and

						(D)recommendations

			 for reform of United States Government agencies involved in the promotion of

			 democracy.

						(d)Membership

					(1)AppointmentThe

			 Board shall be composed of nine members, who shall be citizens of the United

			 States and who shall not be officers or employees of the United States. The

			 members shall be appointed as follows:

						(A)Three members

			 shall be appointed by the President.

						(B)Three members

			 shall be appointed by the Speaker of the House of Representatives, of whom two

			 members shall be appointed upon the recommendation of the leader in the House

			 of the political party that is not the political party of the President, and of

			 whom one member shall be appointed upon the recommendation of the leader in the

			 House of the other political party.

						(C)Three members

			 shall be appointed by the President pro tempore of the Senate, of whom two

			 members shall be appointed upon the recommendation of the leader in the Senate

			 of the political party that is not the political party of the President, of

			 whom one member shall be appointed upon the recommendation of the leader in the

			 Senate of the other party.

						(2)Selection and

			 vacanciesMembers of the

			 Board shall be selected from among distinguished individuals noted for their

			 knowledge and experience in fields relevant to the issues to be considered by

			 the Board, including issues related to the promotion of democracy,

			 international relations, management and organization of foreign assistance or

			 comparable programs, methods and means of nonviolent protest, academic study

			 and debate of democracy, human rights, and international law. A vacancy on the

			 Board shall not affect its powers, but shall be filled in the manner in which

			 the original appointment was made.

					(3)Time for

			 appointmentThe appointment of members to the Board under

			 paragraph (1) shall be made not later than 120 days after the date of the

			 enactment of this Act.

					(4)Term of service

			 and sunsetEach member shall

			 be appointed to the Board for a term that shall expire on the date that is one

			 year after the date of the submission of the report under subsection (c). The

			 Board shall terminate on the date that is one year after the date of the

			 submission of the report under such subsection.

					(5)Security

			 clearancesThe Secretary shall ensure that all members of the

			 Board, and appropriate experts and consultants under paragraph (6)(H), obtain

			 relevant security clearances in an expeditious manner.

					(6)Operation

						(A)ChairpersonNot

			 later than 15 days after the completion of the appointment of all members to

			 the Board under paragraph (1), the President shall appoint a chairperson for

			 the Board from among the members.

						(B)MeetingsThe

			 Board shall meet at the call of the chairperson. The initial meeting of the

			 Board shall be held not later than 30 days after the appointment of the

			 chairperson under subparagraph (A).

						(C)QuorumA

			 majority of the members of the Board shall constitute a quorum to conduct

			 business, but the Board may establish a lesser quorum for conducting meetings

			 scheduled by the Board.

						(D)RulesThe

			 Board may establish by majority vote any other rules for the operation of the

			 Board under this paragraph, if such rules are not inconsistent with this Act or

			 other applicable law.

						(E)Travel

			 expensesMembers of the Board shall be allowed travel expenses,

			 including per diem in lieu of subsistence, at rates authorized for employees of

			 agencies under subchapter I of chapter 57 of title 5, United States Code, while

			 away from their homes or regular places of business in the performance of

			 service for the Board.

						(F)Office space and

			 administrative assistanceUpon the request of the chairperson of

			 the Board, the Secretary shall provide reasonable and appropriate office space,

			 supplies, and administrative assistance.

						(G)Applicability of

			 certain other lawsNothing in this section shall be construed to

			 cause the Board to be considered an agency or establishment of the United

			 States, or to cause members of the Board to be considered officers or employees

			 of the United States. Executive branch agencies may conduct programs and

			 activities and provide services in support of the activities duties of the

			 Board, notwithstanding any other provision of law. The Federal Advisory

			 Committee Act (5 U.S.C. App.) shall not apply to the Board.

						(H)Experts and

			 consultantsThe Board may procure temporary and intermittent

			 services under section 3109(b) of title 5, United States Code.

						(e)Authorization of

			 appropriationsThere is authorized to be appropriated to the

			 Board $2,000,000 for each of fiscal years 2006, 2007, and 2008.

				107.Establishment

			 and maintenance of Internet site for global democracy and human rights

				(a)EstablishmentIn

			 order to facilitate access by individuals and nongovernmental organizations in

			 foreign countries to documents, streaming video and audio, and other media

			 regarding democratic principles, practices, and values, and the promotion and

			 strengthening of democracy, the Secretary, in cooperation with the Under

			 Secretary, the Under Secretary for Public Diplomacy and Public Affairs, and the

			 Assistant Secretary of State for Democracy, Human Rights, and Labor, shall

			 establish and maintain an Internet site for global democracy and human

			 rights.

				(b)ContentsThe

			 Internet site for global democracy established under subsection (a) shall

			 contain the following information:

					(1)The Executive

			 Summary prepared under section 102(b)(2)(A), but only to the extent that

			 information contained therein is not classified.

					(2)The texts of the

			 founding documents of the United States, including the Declaration of

			 Independence, the Constitution, appropriate excerpts from the Federalist

			 Papers, and other documents that the Under Secretary determines

			 appropriate.

					(3)Selected texts of

			 the founding documents of the leading democratic countries that the Under

			 Secretary determines appropriate.

					(4)Narratives and

			 histories of significant democratic movements in foreign countries,

			 particularly regarding successful nonviolent campaigns to oust

			 dictatorships.

					(5)Narratives relating to the importance of

			 the establishment of and respect for fundamental freedoms.

					(6)The annual

			 Trafficking in Persons Report prepared by the Office to Monitor and Combat

			 Trafficking in Persons of the Department of State.

					(7)The annual International Religious Freedom

			 Report prepared by the Office of International Religious Freedom in the Bureau

			 of Human Rights and Labor of the Department of State.

					(8)The annual Country

			 Reports on Human Rights Practices prepared by the Bureau of Human Rights and

			 Labor of the Department of State.

					(9)Any other

			 documents, references, or links to external Internet sites the Secretary or

			 Under Secretary determines appropriate, including reference to or links to

			 training materials regarding successful movements in the past.

					(c)Translation

					(1)In

			 generalThe Secretary shall

			 ensure that the relevant country specific sections of the Annual Report on

			 Democracy and the country specific sections of the content described in

			 paragraphs (7) through (9) of subsection (b) that relate to particular

			 countries are translated into the principal languages of such countries and

			 posted on the Internet website described in such subsection.

					(2)Date for

			 postingNot later than 120 days after the submission of the

			 Annual Report on Democracy, the translations required by this subsection shall

			 be completed.

					108.Programs by

			 United States missions in foreign countries and activities of chiefs of

			 mission

				(a)Development of

			 programs To promote democracy in foreign countriesThe

			 Secretary shall direct each chief of mission in each foreign country

			 categorized as nondemocratic in the most recent Annual Report on Democracy

			 to—

					(1)develop, as part

			 of annual program planning, a strategy to promote democracy in the foreign

			 country and to provide visible and material support to individuals and

			 nongovernmental organizations in that country that are committed to democratic

			 principles, practices, and values, such as—

						(A)consulting and

			 coordinating with such individuals and organizations regarding the promotion of

			 democracy;

						(B)visiting local

			 landmarks and other local sites associated with nonviolent protest in support

			 of democracy and freedom from oppression;

						(C)holding periodic

			 public meetings with such individuals and organizations to discuss democracy

			 and political, social, and economic freedoms;

						(D)issuing public

			 condemnation of severe violations of internationally recognized human rights

			 (as such term is described in section 116(a) of the Foreign Assistance Act of

			 1961 (22 U.S.C. 2151n(a)), violations of religious freedom, including

			 particularly severe violations of religious freedom (as such terms are defined

			 in paragraphs (11) and (13) of section 3 of the International Religious Freedom

			 Act of 1998 (22 U.S.C. 6402)), political repression, and government-tolerated

			 or condoned trafficking in persons; and

						(E)providing

			 technical, financial, and such other support to such individuals and

			 organizations;

						(2)hold ongoing

			 discussions with the leaders of the nondemocratic country regarding a

			 transition to full democracy and the development of political, social, and

			 economic freedoms and respect for human rights, including freedom of religion

			 or belief, in the country; and

					(3)conduct meetings with civil society,

			 interviews with media that can directly reach citizens of such country, and

			 discussions with students and young people of the nondemocratic country

			 regarding a transition to democracy and the development of political, social,

			 and economic freedoms in the country.

					(b)Public outreach

			 in foreign countriesEach

			 chief of mission or principal officer should spend a substantial amount of time

			 at universities and other institutions of higher learning to—

					(1)debate and discuss

			 values and policies that promote democracy; and

					(2)communicate,

			 promote, and defend such United States values and policies.

					(c)Access to United

			 States missionsThe Secretary

			 is authorized and encouraged to allow access to a United States diplomatic or

			 consular mission in each foreign country categorized as partly democratic or

			 nondemocratic in the most recent Annual Report on Democracy by individuals and

			 representatives of nongovernmental organizations in that country who are

			 committed to democratic principles, practices, and values in that

			 country.

				109.Training for

			 Foreign Service officers

				(a)Training in

			 democracy and the promotion of democracy and human rightsSection

			 708 of the Foreign Service Act of 1980 (22 U.S.C. 4028) is amended by adding at

			 the end the following new subsection:

					

						(c)Training on

				global democracy promotion

							(1)In

				generalIn addition to the training required under subsections

				(a) and (b), the Secretary of State, in cooperation with other relevant

				officials, including the Under Secretary of State for Global Affairs, and the

				Director of the National Foreign Affairs Training Center of the Foreign Service

				Institute of the Department of State, shall establish as part of the training

				provided after December 31, 2006, for members of the Service, including all

				chiefs of mission and deputy chiefs of mission, instruction in how to

				strengthen and promote democracy through peaceful means in consultation with

				individuals and nongovernmental organizations that support democratic

				principles, practice and values. In particular, such instruction shall be

				mandatory for members of the Service having reporting or other responsibilities

				relating to internal political developments and human rights, including

				religious freedom, in nondemocratic or partly democratic countries, including

				for chiefs of mission and deputy chiefs of mission, and shall be completed

				before the time that such member or chief of mission assumes a post (or, if

				such is not practical, within the first year of assuming such post).

							(2)Contents of

				trainingThe training required under paragraph (1) shall include

				instruction, a training manual, and other materials regarding the

				following:

								(A)International documents and United States

				policy regarding electoral democracy and respect for human rights.

								(B)United States

				policy regarding the promotion and strengthening of democracy around the world,

				with particular emphasis on the transition to democracy in nondemocratic

				countries.

								(C)For any member, chief of mission, or deputy

				chief of mission who is to be assigned to a foreign country that is categorized

				as nondemocratic in the Annual Report on Democracy required under section

				102(b) of the Advance Democratic Values, Address Nondemocratic Countries, and

				Enhance Democracy Act of 2005, instruction regarding—

									(i)the

				status of political rights in such country;

									(ii)ways to promote

				democracy in such country including building relationships and consulting with

				individuals and nongovernmental organizations in such country that support

				democratic principles, practices, and values;

									(iii)providing

				technical, financial, and other support to individuals (including expatriated

				citizens) and nongovernmental organizations in such country that support

				democratic principles, practices, and values;

									(iv)visiting local

				landmarks and other local sites associated with nonviolent protest in support

				of democracy and freedom from oppression;

									(v)conducting

				discussions with the leaders of such country regarding—

										(I)a transition to

				full democracy;

										(II)political,

				social, and economic freedoms;

										(III)United States

				policy to promote democracy in foreign countries; and

										(IV)the possibility

				that such leaders might voluntarily cede power;

										(vi)conducting discussions with the students

				and young people of such country regarding—

										(I)a transition to full democracy;

										(II)political, social, and economic freedoms;

				and

										(III)United States policy to promote democracy

				in foreign countries;

										(vii)the methods of

				nonviolent action and the most effective manner to share such information with

				individuals and nongovernmental organizations in such country that support

				democratic principles, practices, and values; and

									(viii)the investigation and documentation of

				violations of internationally recognized human rights in coordination with

				nongovernmental human rights organizations, violations of religious freedom,

				including particularly severe violations of religious freedom (as such terms

				are defined in paragraphs (11) and (13) of section 3 of the International

				Religious Freedom Act of 1998 (22 U.S.C. 6402)), political repression, and

				government-tolerated or condoned trafficking in persons that occur in such

				country.

									(D)The protection of internationally

				recognized human rights (including the protection of religious freedom) and

				standards related to such rights, provisions of United States law related to

				such rights, the various aspects and manifestations of violations of such

				rights, diplomatic tools to promote respect for such rights, the protection of

				individuals who have fled their countries due to violations of such rights

				(including the role of United States embassies in providing access to the

				United States Refugee Admissions Program) and the relationship between respect

				for such rights and democratic development and national security. The Director

				of the National Foreign Affairs Training Center of the Foreign Service

				Institute of the Department of State shall consult with nongovernmental

				organizations involved in the protection and promotion of such rights and the

				United States Commission on International Religious Freedom (established under

				section 201(a) of the International Religious Freedom Act of 1998 (22 U.S.C.

				6431(a)) in developing the training required by this subparagraph.

								.

				(b)Other

			 trainingThe Secretary shall

			 ensure that the training described in subsection (a) is provided to members of

			 the civil service who are assigned in the United States or abroad who have

			 reporting or other responsibilities relating to internal political developments

			 and human rights in countries that are categorized as partly democratic or

			 nondemocratic in the Annual Report on Democracy required under section

			 102(b).

				(c)Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to develop

			 appropriate programs and materials to accomplish the training required under

			 subsection (c) of section 708 of the Foreign Service Act of 1980 (22 U.S.C.

			 4028), as added by subsection (a).

				(d)Clerical

			 amendmentsSection 708 of the Foreign Service Act of 1980 is

			 further amended—

					(1)in subsection (a)

			 by striking (a) The and inserting (a)

			 Training on Human

			 Rights.—The; and

					(2)in

			 subsection (b) by striking (b) The and inserting (b)

			 Training on Refugee Law and Religious

			 Persecution.—The.

					110.Performance

			 pay; promotions; Foreign Service awards

				(a)Performance

			 PaySection 405(d) of the Foreign Service Act of 1980 (22 U.S.C.

			 3965(d)) is amended by inserting after the second sentence the following new

			 sentence: Meritorious or distinguished service in the promotion of

			 democracy in foreign countries, including contact with and support of

			 individuals and nongovernmental organizations that promote democracy in a

			 foreign country categorized as nondemocratic in the most recent Annual Report

			 on Democracy (as required under section 102(b) of the Advance Democratic

			 Values, Address Nondemocratic Countries, and Enhance Democracy Act of 2005),

			 shall also serve as a basis for granting awards under this

			 section..

				(b)PromotionsSection

			 603(b) of the Foreign Service Act of 1980 (22 U.S.C. 4003(b)) is amended by

			 adding at the end the following new sentence: Precepts for selection

			 boards shall also, where applicable, include an evaluation of whether members

			 of the Service and members of the Senior Foreign Service have met the standards

			 of performance established by the Secretary pursuant to section 110(c) of the

			 Advance Democratic Values, Address Nondemocratic Countries, and Enhance

			 Democracy Act of 2005, or have served in a position in which the primary

			 responsibility is to monitor or promote democracy or human

			 rights..

				(c)Regulations and

			 evaluations concerning standards of performance and programs To promote

			 democracyWith respect to members of the Foreign Service,

			 including all chiefs of mission, who are assigned to foreign countries

			 categorized as nondemocratic in the most recent Annual Report on Democracy, the

			 Secretary shall prescribe regulations concerning the standards of performance

			 to be met under sections 405(d) and 603(b) of the Foreign Service Act of 1980

			 (22 U.S.C. 3965(d) and 4003(b)), as amended by subsections (a) and (b),

			 respectively, and the development of programs to promote democracy in foreign

			 countries under section 108. The requirements of sections 108 and 109(a) shall

			 serve as one of the bases for performance criteria in evaluating chiefs of

			 mission and those officers at posts so designated by the chief of

			 mission.

				(d)Foreign Service

			 AwardsSection 614 of the Foreign Service Act of 1980 (22 U.S.C.

			 4013) is amended by adding at the end the following new sentence:

			 Distinguished or meritorious service in the promotion of democracy in

			 foreign countries, including contact with and support of individuals and

			 nongovernmental organizations that promote democracy in a foreign country

			 categorized as nondemocratic in the most recent Annual Report on Democracy (as

			 required under section 102(b) of the Advance Democratic Values, Address

			 Nondemocratic Countries, and Enhance Democracy Act of 2005), shall also serve

			 as a basis for granting awards under this section..

				(e)Congressional

			 democracy award

					(1)EstablishmentThere

			 is established a Congressional Award for Outstanding Achievements in Advancing

			 Democracy to be awarded to officers or employees of the Government of the

			 United States. The Award shall be in addition to any other award issued by the

			 Assistant Secretary for Democracy, Human Rights, and Labor for the promotion of

			 human rights in such countries.

					(2)SelectionThe Secretary shall establish procedures

			 for selecting recipients of the Award. The criteria for selecting recipients of

			 the Award shall include whether the candidate has made extraordinary efforts to

			 promote democracy.

					(3)Financial

			 awardThe recipient of the Award shall receive not less than

			 $5,000. Such sum shall be in addition to any other compensation received by the

			 recipient. Amounts awarded shall be drawn from amounts appropriated to the

			 Department.

					(4)Award

			 ceremonyCongress shall host an annual awards ceremony for the

			 recipient of the Award. Costs associated with travel by the recipient to the

			 ceremony shall be paid by the United States.

					(5)Authorization of

			 appropriationsThere is authorized to be appropriated to the

			 Secretary such sums as may be necessary to award the Award, including such sums

			 as may be necessary to cover costs associated with the Award.

					111.Appointments

				(a)Appointments by

			 the PresidentSection 302 of the Foreign Service Act of 1980 (22

			 U.S.C. 3942) is amended by adding at the end the following new

			 subsection:

					

						(c)If an individual (with respect to

				subsection (a)) or a member of the Service (with respect to subsection (b)) is

				appointed by the President to be and if such individual or such member has

				previously served as a chief of mission of the United States in a country at

				the time such country was categorized as nondemocratic in an Annual Report on

				Democracy (required under section 102(b) of the Advance Democratic Values,

				Address Non-Democratic Countries, and Enhance Democracy Act of 2005), the

				President shall transmit to the Committee on Foreign Relations of the Senate a

				written report summarizing the actions that such individual or member took

				during the period of such prior service to promote democracy and human rights

				in such country, including actions in furtherance of the action plan contained

				in such report.

						.

				(b)Chiefs of

			 missionSection 304(a)(1) of such Act (22 U.S.C. 3944(a)(1)) is

			 amended by adding at the end the following new sentence: If the country

			 in which the individual is to serve is categorized as nondemocratic in the most

			 recent Annual Report on Democracy (as required under section 102(b) of the

			 Advance Democratic Values, Address Non-Democratic Countries, and Enhance

			 Democracy Act of 2005), the individual should possess clearly demonstrated

			 competence in and commitment to the promotion of democracy in that country,

			 including competence in promoting democratic practices, values, and ideals

			 through regular interaction with individuals, including students and young

			 people within that country, who support and advocate such principles,

			 practices, and values..

				IIALLIANCES WITH

			 OTHER DEMOCRATIC COUNTRIES

			201.Alliances with

			 other democratic countries

				(a)FindingCongress

			 finds that it is in the national interest of the United States, including for

			 humanitarian, economic, social, political, and security reasons, to forge

			 alliances with democratic countries to work together to promote and

			 protect—

					(1)shared democratic

			 principles, practices, and values; and

					(2)political, social,

			 and economic freedoms around the world.

					(b)PurposesThe

			 purposes of this title are to encourage new ways of forging alliances with

			 democratic countries in order to—

					(1)promote and

			 protect democratic principles, practices, and values, including the right to

			 free, fair, and open elections, secret balloting, and universal

			 suffrage;

					(2)promote and

			 protect fundamental shared political, social, and economic freedoms, including

			 the freedoms of association, of expression, of the press, of religion, and to

			 own private property;

					(3)promote and

			 protect respect for the rule of law;

					(4)develop, adopt,

			 and pursue strategies to advance common interests in international

			 organizations and multilateral institutions to which members of the alliance of

			 democratic countries belong; and

					(5)provide political,

			 economic, and other necessary support to countries that are undergoing a

			 transition to democracy.

					(c)AuthorizationThe

			 President is authorized to take such actions as the President determines to be

			 necessary and appropriate to establish alliances with other democratic

			 countries to achieve the purposes described in subsection (b).

				(d)Sense of

			 Congress regarding participationIt is the sense of Congress that

			 any foreign country that is categorized as nondemocratic in the most recent

			 Annual Report on Democracy submitted under section 102(b) should not

			 participate in any alliance of democratic countries aimed at working together

			 to promote democracy.

				202.Sense of

			 Congress regarding the establishment of a Democracy Caucus

				(a)FindingsCongress finds that with the passage of the

			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458),

			 Congress—

					(1)encouraged the establishment of a Democracy

			 Caucus within the United Nations, the United Nations Human Rights Commission,

			 the United Nations Conference on Disarmament, and at other broad-based

			 international organizations; and

					(2)required increased

			 training in multilateral diplomacy for members of the Foreign Service and

			 appropriate members of the Civil Service to support such an

			 establishment.

					(b)Sense of

			 CongressIt is the sense of

			 Congress that the creation of a Democracy Caucus in each international

			 organization and multilateral institution of which the United States is a

			 member will not only improve the internal governance of such organizations but

			 will also strengthen the implementation of commitments by such organizations

			 and institutions regarding democracy and human rights.

				203.Annual

			 diplomatic missions on multilateral issuesThe Secretary, acting through the principal

			 officers responsible for advising the Secretary on international organizations,

			 shall ensure that a high level delegation from the United States is sent on an

			 annual basis to consult with key foreign governments in every region to promote

			 United States policies, including issues related to democracy and human rights,

			 at key international fora, including the United Nations General Assembly, the

			 United Nations Human Rights Commission, the Organization for Security and

			 Cooperation in Europe, and the United Nations Education, Science, and Cultural

			 Organization.

			204.Strengthening

			 the Community of Democracies

				(a)Sense of

			 CongressIt is the sense of

			 Congress that establishing a more formal structure for the Community of

			 Democracies may eventually be necessary in the future, at which time the United

			 States should guide and strongly support such a development. It is the sense of

			 Congress that, if properly funded and supported, the Community of Democracies

			 can achieve great success toward the global promotion of democratic principles,

			 practices, and values.

				(b)Membership

			 authorizedThe President is authorized to enter the United States

			 into membership of the Community of Democracies if the Community should become

			 an organization.

				(c)Regional Group

			 in the Community of DemocraciesIt is the sense of Congress that regional

			 groups within the Community of Democracies should be established and

			 strengthened in order to facilitate coordination of common positions and action

			 on multilateral strategies to promote and consolidate democracy.

				(d)Authorization of

			 appropriations

					(1)Membership in

			 Community of DemocraciesThere are authorized to be appropriated

			 such sums as may be necessary to pay the assessed costs for membership of the

			 United States in the Community of Democracies.

					(2)Cost of

			 headquartersThere is authorized to be appropriated to the

			 Secretary $5,000,000 for fiscal year 2006 for a grant or voluntary contribution

			 for the acquisition, refurbishment, or construction of a headquarters building

			 for the Community of Democracies. Such funds may also be applied toward the

			 costs of meetings and studies to formalize the location of such headquarters,

			 the costs of providing equipment for such headquarters, and other logistical

			 matters related to such headquarters. Amounts appropriated for these purpose

			 are authorized to remain available until expended.

					(e)Democracy

			 Transition Center

					(1)Sense of

			 CongressIt is the sense of Congress that the United States

			 should support the initiative of the Government of Hungary and the governments

			 of other European countries to establish a Democracy Transition Center to

			 support transitions to full democracy.

					(2)Authorization of

			 appropriationsThere is

			 authorized to be appropriated to the Secretary for a grant or voluntary

			 contribution to the Democracy Transition Center $4,000,000 for fiscal year

			 2006, $3,000,000 for fiscal year 2007, $2,000,000 for fiscal year 2008, and

			 $1,000,000 for fiscal year 2009. Amounts appropriated under this paragraph

			 shall remain available until expended.

					(3)Use of

			 fundsAny grant or voluntary contribution made in fiscal year

			 2006 by the Secretary to the Democracy Transition Center under paragraph (2)

			 may be used for the establishment and operations of the Center and for programs

			 and activities of the Center. Any grant or voluntary contribution made in any

			 subsequent fiscal year by the Secretary to the Center under such paragraph may

			 be used for programs and activities of the Center.

					(4)Programs and

			 activitiesThe programs and activities of the Democracy

			 Transition Center referred to in paragraph (3) are programs and activities

			 that—

						(A)develop, adopt, or

			 pursue programs, campaigns, and tactics to promote the peaceful transition to

			 democracy in nondemocratic countries and, in addition, to work with countries

			 that have gone through a transition to a partly democratic form of government

			 in order to consolidate and accelerate progress toward a fully democratic form

			 of government;

						(B)provide political,

			 financial, and other necessary support to individuals and nongovernmental

			 organizations that promote democratic principles, practices, and values in each

			 nondemocratic country, including training in nonviolent means of protest and

			 resistance;

						(C)support

			 consultations with such individuals and nongovernmental organizations in

			 countries that are not fully democratic regarding the best approaches to assist

			 such countries to make the transition to a fully democratic form of

			 government;

						(D)establish a

			 dialogue with the leaders of each nondemocratic country to discuss democratic

			 principles, practices, and values, fundamental freedoms and human rights, and

			 the possibility of such leaders voluntarily initiating a transition to

			 democracy;

						(E)educate and train

			 diplomats, military attaches, and other appropriate individuals from member

			 countries of the Community of Democracies in the means to promote democracy

			 within host countries that are nondemocratic; and

						(F)undertake any

			 other appropriate or necessary actions that are compatible with the mission and

			 goal of the Center.

						205.Funding for

			 nongovernmental organizations supporting a Community of Democracies

				(a)GrantsThe Secretary is authorized to make grants

			 to United States nongovernmental organizations which have experience with the

			 Community of Democracies to assist the Community of Democracies and its

			 Convening Group to plan its interim and annual conferences and other related

			 activities with a focus on issues related to the promotion of transitions to

			 and consolidation of democracy.

				(b)Authorization of

			 appropriationsThere are authorized to be appropriated to the

			 Secretary such sums as may be necessary to carry out this section.

				206.Reports

				(a)Annual Report on

			 the Status of Democratic Alliances of the United StatesNot later than October 1 of each year, the

			 Secretary, in coordination with the Under Secretary of State, the Assistant

			 Secretary of State for Democracy, Human Rights, and Labor, and appropriate

			 international organizations, shall submit to the appropriate congressional

			 committees an Annual Report on the Status of Democratic Alliances of the United

			 States. Each Annual Report shall contain the following information:

					(1)An evaluation of

			 the efforts undertaken by the United States to establish a caucus of democratic

			 countries in international organizations, multilateral institutions, and

			 related bodies within such organizations and institutions.

					(2)An evaluation of

			 efforts undertaken by the United States to encourage a more formal framework

			 for the Community of Democracies, including the creation of supporting

			 institutions.

					(3)An evaluation of

			 the efforts undertaken by the United States to establish the Democracy

			 Transition Center.

					(4)An

			 evaluation of any other efforts undertaken by the United States in furtherance

			 of democratic alliances or cooperation with democratic countries to promote

			 universal democracy.

					(5)An evaluation of the efforts undertaken by

			 other democratic states belonging to the Community of Democracies in

			 furtherance of advancing democracy around the world, including through the

			 Community of Democracies, relevant bodies of the United Nations, democracy

			 caucuses, regional organizations, and bilateral policies and foreign

			 assistance.

					(b)Report regarding

			 election to a leadership post in international organizations, multilateral

			 institutions, or bodies thereofIn the event of an election or rotation of

			 any country, or representative of any country, to a leadership position in an

			 international organization or multilateral institution (or related body

			 thereof) with a mandate to vote on issues related to democracy and human

			 rights, if such country is subject to a determination by the Secretary under

			 section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), section 40

			 of the Arms Export Control Act (22 U.S.C. 2780), or section 6(j) of the Export

			 Administration Act of 1979 (50 U.S.C. 2405(j)), or if such country is

			 categorized as nondemocratic in the most recent Annual Report on Democracy

			 submitted under section 102(b), the Secretary shall, not later than 15 days

			 after such election or rotation, notify the appropriate congressional

			 committees of such election or rotation and submit a classified report

			 evaluating any steps or actions taken by the United States to prevent such

			 election or rotation and recommendations for appropriate further steps or

			 actions.

				IIIFUNDING FOR

			 PROMOTION OF DEMOCRACY

			301.PolicyIt shall be the policy of the United States

			 to provide financial assistance to eligible entities and eligible individuals

			 in order to assist such entities and individuals in the promotion of democracy

			 in countries categorized as nondemocratic in the most recent Annual Report on

			 Democracy submitted under section 102(b).

			302.Human Rights

			 and Democracy Fund

				(a)Findings

					(1)The Human Rights and Democracy Fund,

			 established under section 664 of the Freedom Investment Act of 2002 (subtitle E

			 of title VI of Public Law 107–228) provides critical support for unique

			 projects that promote democracy and human rights in foreign countries of

			 strategic significance to the United States.

					(2)Support for such

			 projects underscores the commitment of the United States to—

						(A)promote democracy

			 and human rights; and

						(B)fight against

			 terrorism.

						(3)Funds allocated to

			 the Human Rights and Democracy Fund for fiscal years 2000, 2001, 2002, and 2003

			 have been $9,000,000, $13,421,000, $13,000,000 and $31,448,000,

			 respectively.

					(4)Additional funding

			 for the Human Rights and Democracy Fund is in the national interests of the

			 United States.

					(b)Purposes of the

			 Human Rights and Democracy FundIn addition to uses currently approved for

			 the Human Rights and Democracy Fund, the Secretary, acting through the

			 Assistant Secretary of State for Democracy, Human Rights, and Labor shall use

			 amounts appropriated to the Human Rights and Democracy Fund under subsection

			 (f) to provide assistance to eligible entities and eligible individuals to

			 promote democracy in foreign countries categorized as nondemocratic in the most

			 recent Annual Report on Democracy submitted under section 102(b). The promotion

			 of democracy in such countries for which such assistance may be provided may

			 include the following activities:

					(1)The publication and distribution of books

			 and the creation and distribution of other media, including audio and video

			 cassettes, compact discs and digital video discs, and other audio and video

			 publications, and the purchase and distribution of any equipment needed to

			 review such books and other media. Such books and other media should

			 include—

						(A)factual news and

			 related information about current and relevant events and developments in such

			 country and elsewhere in the world; and

						(B)educational

			 programming designed to provide information regarding democracy, the rule of

			 law, free, fair and open elections, free market economics, fundamental human

			 rights (including the rights of freedom of speech and of religion and the

			 rights to be free from slavery and bondage), and successful democratic

			 movements in history.

						(2)The translation into languages spoken in

			 such countries of relevant programming and existing books, videos, and other

			 publications relating to the subjects specified in subparagraphs (A) and (B) of

			 paragraph (1).

					(3)The promotion of

			 political pluralism within such countries, including the promotion of

			 nongovernmental organizations and movements that promote democratic principles,

			 practices, and values.

					(4)The promotion of

			 the rule of law and the protection of minorities.

					(5)The creation of educational programs for

			 leaders and members of democratic movements to convey information to such

			 individuals regarding the means of nonviolent force and the methods of

			 nonviolent action.

					(6)The creation of

			 programs for student groups to work with citizens of such countries who are

			 committed to democratic reforms and to the promotion of a transition to

			 democracy.

					(7)The production and distribution of

			 materials that promote and celebrate democracy and the equipment needed to

			 produce such materials.

					(8)The creation of

			 cultural exchanges between citizens of such countries and citizens of the

			 United States.

					(9)The creation of

			 projects to strengthen the parliaments and parliamentary staff in such

			 countries.

					(10)The creation of

			 programs to ensure transparency and accountability for government revenues and

			 expenditures, with particular emphasis on revenues derived from extractive

			 industries.

					(11)The creation of training programs for

			 citizens of such countries concerning international legal obligations to

			 support democracy and human rights, including religious freedom.

					(12)Any other

			 activities related to the promotion of democracy or the transition of such

			 countries to democracy that the Under Secretary determines appropriate.

					(c)Freedom

			 Investment Act of 2002Section 664(b) of the Freedom Investment

			 Act of 2002 (subtitle E of title VI of Public Law 107–228), relating to the

			 purposes of the Human Rights and Democracy Fund, is amended—

					(1)in paragraph (4),

			 by striking and at the end;

					(2)by redesignating

			 paragraph (5) as paragraph (6);

					(3)by

			 inserting after paragraph (4) the following new paragraph:

						

							(5)to support the

				study of democracy abroad, including support for debates and discussions at

				academic institutions, regarding the values and benefits of democracy;

				and

							;

				and

					(4)in paragraph (6),

			 as redesignated by paragraph (2) of this subsection, by striking

			 (4) and inserting (5).

					(d)Administrative

			 authoritiesAssistance provided through the Human Rights and

			 Democracy Fund may be provided to eligible entities and eligible individuals in

			 foreign countries notwithstanding any provisions of law that prohibit

			 assistance to a foreign country or to a government of a foreign country.

				(e)Annual report on

			 the status of the Human Rights and Democracy FundWithin 60 days of the conclusion of each

			 fiscal year, the Assistant Secretary of State for Democracy, Human Rights, and

			 Labor shall submit to the appropriate congressional committees an annual report

			 on the status of the Human Rights and Democracy Fund. Each such annual report

			 shall contain the following information:

					(1)An identification

			 of each eligible entity and eligible individual who received assistance during

			 the previous fiscal year under subsection (b) and a summary of the activities

			 of each such recipient.

					(2)An account of

			 projects funded and outside contributions received during the previous fiscal

			 year.

					(3)A

			 balance sheet of income and outlays current as of the conclusion of fiscal year

			 to which such report is relevant.

					(f)Authorization of

			 appropriations

					(1)In

			 generalThere are authorized

			 to be appropriated to the Human Rights and Democracy Fund to carry out the

			 purposes of this section $100,000,000 for fiscal year 2006 and $150,000,000 for

			 fiscal year 2007. Amounts appropriated under this section shall remain

			 available until expended.

					(2)Administrative

			 expensesNot more than five percent of amounts appropriated to

			 the Human Rights and Democracy Fund for each fiscal year may be applied toward

			 administrative expenses of the carrying out this section.

					(3)ContributionsThe

			 Secretary may accept contributions to the Human Rights and Democracy Fund from

			 the governments of other democratic countries, private foundations, private

			 citizens, and other nongovernmental sources.

					IVSUPPORT FOR

			 SPECIAL AND REGIONAL INITIATIVES 

			401.FindingsCongress makes the following

			 findings:

				(1)The Helsinki Final

			 Act of 1975 of the Conference on Security and Cooperation in Europe (1 August

			 1975) and the Helsinki Process empowered democrats living in nondemocratic

			 countries to organize and insist that the governments of such countries honor

			 the commitments to economic and human rights that such governments had pledged.

			 These local democrats and the Helsinki Process played a fundamental role in

			 bringing about the peaceful end to the communist dictatorships of Eastern

			 Europe.

				(2)Since 1975,

			 Algeria, Egypt, Israel, Jordan, Morocco, and Tunisia have been

			 Mediterranean Partners for Cooperation with the Organization for

			 Security and Cooperation in Europe.

				(3)Conferences

			 regarding security and cooperation in the regions of Africa, Asia, and the

			 Middle East present an opportunity to establish an agreement concerning

			 organizing principles and processes to guide the countries of these regions in

			 the transition to greater security, prosperity, justice, and freedom.

				(4)At the Second

			 Ministerial Conference of the Community of Democracies in Seoul, South Korea,

			 all participating governments endorsed the importance of furthering democracy

			 through the formation of regional groups and initiatives. United States support

			 for this regional approach would have a beneficial impact on the promotion of

			 democracy in nondemocratic countries.

				402.Sense of

			 Congress regarding support for regional initiatives

				It is the sense of Congress

			 that the President, acting through the Secretary, the Under Secretary, and

			 relevant United States chiefs of mission, should support the efforts of

			 countries and groups in the regions of the Mediterranean, the Middle East,

			 Asia, and Africa to organize regional processes similar to the Helsinki Process

			 to promote better relations among each other and among the other countries of

			 the world, to promote peaceful relations, to strengthen regional security, and

			 to promote fundamental rights and political, economic, and social

			 progress.

			VPRESIDENTIAL

			 ACTIONS

			501.Description of

			 Presidential actions

				(a)AuthorizationWith

			 respect to a foreign country categorized as nondemocratic in the most recent

			 Annual Report on Democracy submitted under section 102(b), the President is

			 authorized to—

					(1)issue a private or

			 public demarche to, or a public condemnation of, the government or any official

			 of the government of such country;

					(2)issue a public

			 condemnation within one or more multilateral fora to the government or any

			 official of the government of such country;

					(3)recall the chief

			 of mission to such country;

					(4)investigate, block

			 during the pendency of an investigation, regulate, direct and compel, nullify,

			 void, prevent, or prohibit any acquisition, holding, withholding, use,

			 transfer, withdrawal, transportation, importation or exportation of, or dealing

			 in, or exercising any right, power, or privilege with respect to, or

			 transactions involving, any property subject to the jurisdiction of the United

			 States in which the government of such country or any official of the

			 government of such country has any interest;

					(5)instruct, through

			 the Secretary of the Treasury, the United States executive directors to each

			 international financial institution to vote against and actively oppose any

			 extension by the respective institution of any loan, credit, or guarantee to or

			 for the benefit of the government, or any specified official of the government,

			 of such country;

					(6)direct the

			 Overseas Private Investment Corporation, and the Trade and Development Agency,

			 as appropriate, to not approve the issuance of any (or a specified number of)

			 guarantees, insurance, extensions of credit, or participations in the extension

			 of credit for the benefit of or with respect to the government, or any

			 specified official of the government, of such country;

					(7)prohibit the

			 United States from procuring, or entering into any contract for the procurement

			 of, any goods or services from any specified official of the government of such

			 country;

					(8)order the heads of

			 appropriate United States agencies to not issue any (or a specified number of)

			 specific licenses, and to not grant any other specific authority (or a

			 specified number of authorities), to export any goods or technology to any

			 specified official of the government of such country, or to any other specified

			 resident of such country, under—

						(A)the Export

			 Administration Act of 1979 (50 U.S.C. App. 2401 et seq.);

						(B)the Arms Export

			 Control Act (22 U.S.C. 2751 et seq.);

						(C)the Atomic Energy

			 Act of 1954 (42 U.S.C. 2011 et seq.); or

						(D)any other Federal

			 law that requires the prior review and approval of the United States as a

			 condition for the export or reexport of goods or services; and

						(9)consistent with

			 section 212(f) of the Immigration and Nationality Act (8 U.S.C 1182(f)), deny

			 entry into the United States of any specified alien who—

						(A)is an official of

			 the government of such country; or

						(B)is a spouse, minor

			 child, or agent of such an official.

						(b)No effect on

			 existing lawThe encouragement to Presidential action provided

			 under this section is in addition to and shall not supersede United States

			 obligations under domestic law or international agreement.

				(c)RegulationsThe

			 President may issue such regulations, including regulations prescribing

			 definitions, as may be necessary for the exercise of the actions described in

			 this section.

				502.Investigation

			 of violations of international humanitarian law

				(a)In

			 generalThe President, with the assistance of the Secretary, the

			 Under Secretary, and the Ambassador-at-Large for War Crimes Issues, shall

			 collect information regarding incidents that may constitute crimes against

			 humanity, genocide, slavery, or other violations of international humanitarian

			 law by leaders or other government officials of foreign countries categorized

			 as nondemocratic in the most recent Annual Report on Democracy submitted under

			 section 102(b).

				(b)ReportNot later than January 15 of each year, the

			 President, acting through the Secretary, with the assistance of the Under

			 Secretary and the Ambassador-at-Large for War Crimes Issues, shall submit to

			 the appropriate congressional committees a report concerning the information

			 collected under subsection (a) and any findings, determinations, or

			 recommendations made on the basis of such information.

				(c)AccountabilityThe President shall consider what actions

			 can be taken to ensure that the leaders or other government officials of

			 foreign countries who are identified in accordance with subsection (a) as

			 responsible for crimes against humanity, genocide, slavery, or other violations

			 of international humanitarian law are brought to account for such crimes in an

			 appropriately constituted tribunal.

				(d)Limitation on

			 disclosureNothing contained

			 in this section shall require the disclosure, on a classified or unclassified

			 basis, of information that the President determines would jeopardize sensitive

			 sources and methods or other national security interests of the United

			 States.

				503.Presidential

			 communications

				(a)FindingCongress

			 finds that direct communications from the President to citizens of countries

			 that are categorized as nondemocratic in the most recent Annual Report on

			 Democracy submitted under section 102(b) would be extremely beneficial to

			 demonstrate that the United States supports such citizens and the efforts and

			 actions of such citizens to promote and achieve transition to democracy in such

			 countries.

				(b)Sense of

			 CongressIt is the sense of Congress that—

					(1)from time to time as the President shall

			 determine appropriate, the President should broadcast a message to the citizens

			 of countries categorized as nondemocratic in the most recent Annual Report on

			 Democracy submitted under section 102(b) expressing the support of the United

			 States for such citizens, discussing democratic principles, practices, and

			 values, and political, social, and economic freedoms, and condemning violations

			 of internationally recognized human rights (as such term is described in

			 section 116(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(a))),

			 violations of religious freedom, including particularly severe violations of

			 religious freedom (as such terms are defined in paragraphs (11) and (13) of

			 section 3 of the International Religious Freedom Act of 1998 (22 U.S.C. 6402)),

			 political repression, and government-tolerated or condoned trafficking in

			 persons that occur in such country; and

					(2)the President

			 should encourage leaders of other democratic countries to make similar

			 broadcasts.

					VINATIONAL SECURITY

			 COUNCIL

			601.Special

			 Assistant on Nondemocratic CountriesSection 101 of the National Security Act of

			 1947 (50 U.S.C. 402) is amended—

				(1)by redesignating the second subsection (i),

			 as added by section 301 of the International Religious Freedom Act of 1998

			 (Public Law 105–292), as subsection (k); and

				(2)by adding at the end the following new

			 subsection:

					

						(l)It is the sense of Congress that there

				should be within the staff of the National Security Council a Special Assistant

				to the President on Nondemocratic Countries and Transition to Democracy whose

				position should be comparable to that of a senior director within the Executive

				Office of the President. The Special Assistant should serve as liaison with the

				Under Secretary of State for Global Affairs, Congress and, as advisable,

				nongovernmental organizations committed to the promotion of democracy. The

				Special Assistant should serve as a resource for executive branch officials

				to—

							(1)compile and

				maintain information on the facts and circumstances of actions by the leaders

				of nondemocratic countries and any threats to national and global security

				posed by such countries;

							(2)support

				interagency meetings either at the Deputy or Assistant Secretary level to

				discuss—

								(A)the promotion of

				democracy;

								(B)the protection of

				human rights; and

								(C)individualized

				strategies for the promotion of democracy in nondemocratic and partly

				democratic countries;

								(3)facilitate

				transition to a fully democratic form of government for countries that are

				partly democratic; and

							(4)make policy

				recommendations.

							.

				

